Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka US20100289994A1 in view of Kim US 20060250536
Regarding claim 1, Nonaka teaches a display device (fig. 2) comprising: a first substrate (19); a plurality of pixels (20) disposed on the first substrate (19, circuit-side substrate); and a light blocking layer (18) disposed between the first substrate (19) and the second substrate and comprising a curved inner edge (18, see fig. 8), wherein each of the plurality of pixels (20) comprise: a gate line (25) and a data line (57) disposed on the first substrate (19) and extending in non- parallel directions (25, 57; see fig. 3).
However, Nonaka does not explicitly disclose a second substrate facing the first substrate with the plurality of pixels interposed between the first substrate and the second substrate, a light blocking layer disposed between the first substrate and the second substrate, and wherein each of the plurality of pixels comprise: a color filter disposed on the first substrate and insulated from the gate line and the data line; and a passivation layer on the color filter, wherein the passivation layer comprises: a first passivation layer overlapping the light blocking layer; and a second 
Kim teaches a second substrate (620) facing the first substrate (610, 100) (see figs. 1B, 6) with the plurality of pixels (20) interposed between the first substrate (610, 100) and the second substrate (620), a light blocking layer (150) disposed between the first substrate (610, 100) and the second substrate (620), and wherein each of the plurality of pixels (see fig. 1) comprise: a color filter (160) disposed on the first substrate (100) and insulated from the gate line (110) and the data line (140); and a passivation layer (145) on the color filter (160), wherein the passivation layer (145) comprises: a first passivation layer (portion of 145 under 150) overlapping the light blocking layer (150)(see fig. 1B); and a second passivation layer (portion of 145 outside of 150) disposed in an area around the light blocking layer (150)(see fig. 1B), wherein a thickness of the first passivation layer (portion of 145 under 150) is thinner than a thickness of the second passivation layer (portion of 145 outside of 150)(see fig. 1B) for the purpose of having an improved structure, which has a cheaper and simpler manufacturing process, an LCD having the same, and a method of manufacturing the TFT panel ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Nonaka with the pixel structure of Kim for the purpose of having an improved structure, which has a cheaper and simpler manufacturing process, an LCD having the same, and a method of manufacturing the TFT panel ([0013]).
Regarding claim 2, Nonaka and Kim teach the display device as claimed in claim 1, Kim further teaches wherein the color filter (160) is absent below the first passivation layer (portion of 145 under 150)(see fig. 1B).
Regarding claim 3, Nonaka and Kim teach the display device as claimed in claim 1, Kim further teaches wherein the light blocking layer (150) is disposed on a same layer as a layer on which the color filter (160) is disposed (see fig. 1B).
Regarding claim 4, Nonaka and Kim teach the display device as claimed in claim 1, Kim further teaches wherein the light blocking layer (150) comprises at least one color filter (160)(see fig. 1B)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650.  The examiner can normally be reached on M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNES DOBROWOLSKI/            Examiner, Art Unit 2871                                                    

/MICHAEL H CALEY/            Supervisory Patent Examiner, Art Unit 2871